DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of invention I, species A, in the reply filed on 4/28/2022 is acknowledged. Applicant stated that claims 1-9 encompass the elected invention I, species A. Claims 10-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention I, species A, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-5 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
 	For claims 2 & 3, based on claim 1, the flexible covering is only functionally recited and not being positively claimed, thus, further defining the flexible covering being elastomeric material such as latex does not further limit the parent claim 1. 
	For claims 4 & 5, based on claim 1, the animal’s limb is only functionally recited and not being positively claimed, thus, further defining the type of animal as being domesticated animal such as a dog does not further limit the parent claim 1. In addition, this could be a potential 101 issue because of claiming a nature product.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Examiner’s note
Note, although the examiner recites certain excerpts from the prior art, MPEP 2141.02 VI states “Prior art must be considered in its entirety, including disclosures that teach away from the claims”.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Sullivan (US 7527181 B1).
 	For claim 1, Sullivan discloses an apparatus for donning a flexible covering (14) on an animal limb, the flexible covering including a top open mouth defined by a lip, comprising: a rigid ring (26) having an outer face (outside surface of the ring as shown in fig. 1) around which the mouth of the flexible covering can be positioned, wherein the ring has an inner circumference (inside surface of the ring as shown in fig. 1) sized to allow the animal limb to fit through the ring (as shown in figs. 5-6), and wherein the ring comprises one or more protrusions (40,44) disposed along the outer face of the ring that are adapted to secure the mouth of the flexible covering in an open position (functional recitation to which the protrusions can and/or does performed the intended function), and wherein the ring comprises a linear indentation (38) situated on the outer face of the ring that is adapted to accommodate the lip of the flexible covering (functional recitation to which the protrusions can and/or does performed the intended function).
	For claim 2, Sullivan discloses the apparatus of claim 1, and further discloses wherein the flexible covering is composed of elastomeric material (col. 4, lines 24-40).
	For claim 3, Sullivan discloses the apparatus of claim 2, and further discloses wherein the elastomeric material is latex (col. 4, lines 24-40).
	For claim 4, Sullivan discloses the apparatus of claim 1, and further discloses wherein the animal is a domesticated animal (human is domesticated).
	For claim 5, Sullivan discloses the apparatus of claim 1, and further discloses wherein the domesticated animal is a dog (the device of Sullivan is capable of being used on a dog because if a human hand can fit therethrough as shown in figs. 5-6, the dog’s paw can also fit therethrough; also, the animal is not claimed nor part of the invention, thus, the device of Sullivan is capable of being used on the dog).
	For claim 6, Sullivan discloses the apparatus of claim 1, and further discloses wherein the ring is composed of plastic (col. 5, lines 19-20, polyvinyl chloride is a plastic material).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan (as above).
	For claim 7, Sullivan teaches the apparatus of claim 1, but is silent about wherein the ring is composed of metal. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the ring of Sullivan be composed of metal, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious choice (metal is a known material for strength and durability).  In re Leshin, 125 USPQ 416.
 	For claim 8, Sullivan teaches the apparatus of claim 1, but is silent about wherein one or more of the protrusions is substantially spherical in shape. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the one or more of the protrusions of Sullivan be substantially spherical in shape, since a mere change in size or shape of a component is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
	For claim 9, Sullivan teaches the apparatus of claim 1, but is silent about wherein one or more of the protrusions is substantially flat, having at least two substantially planar faces that are substantially parallel to each other.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the one or more of the protrusions of Sullivan be substantially flat, having at least two substantially planar faces that are substantially parallel to each other, since a mere change in size or shape of a component is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Conclusion
The prior art made of record as listed on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. US 3084684 A, US 2443115 A, US 4130226 A, US 3811132 A, US 7527181 B1, US 4275812 A, US 10159370 B1, DE 10119960 A1, all teach an apparatus for donning a flexible covering. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889. The examiner can normally be reached 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Son T Nguyen/Primary Examiner, Art Unit 3643